Order entered July 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01253-CV

   G.T., L.T., INDIVIDUALLY AND A/N/F OF THE MINOR O.T., ET AL., Appellants

                                                 V.

                         DARIUS MCCLINTON-HUNTER, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-01692-2013

                                             ORDER
       We GRANT appellee’s July 7, 2014 motion to permit filing of surreply and ORDER the

surreply brief received July 1, 2014 filed as of the date of this order. No further briefing shall be

filed unless ordered by the Court.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE